Citation Nr: 9918421
Decision Date: 07/02/99	Archive Date: 09/09/99

DOCKET NO. 98-00 069A              DATE JUL 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Milwaukee, Wisconsin

THE ISSUES

1. Entitlement to a rating in excess of 30 percent for asbestos,
from July 29, 1996 to October 6, 1996, and to a rating in excess 60
percent thereafter.

2. Entitlement to a rating in excess of 10 percent for
hypertension.

3. Entitlement to a rating in excess of 10 percent for a skin rash.

4. Entitlement to a rating in excess of 10 percent for residuals of
a fracture of the right zygomatic arch.

5. Entitlement to a compensable evaluation for bilateral hearing
loss.

6. Entitlement to service connection for a chronic low back
disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to July 1984.

This matter comes before the Board of Veterans'Appeals (Board) from
a July 1997 rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent
part, denied service connection for a low back disability, and
granted service connection for asbestosis, hypertension, a skin
rash, residuals of a fracture of the right zygomatic arch, and
bilateral hearing loss; the RO assigned 30 percent, 10 percent, 10
percent, 10 percent, and noncompensable ratings, respectively,
effective from July 29, 1996. Following a change in the rating
criteria for pulmonary diseases, the RO, in a May 1998 decision,
granted a 60 percent rating for asbestosis, effective from the date
that the new rating criteria went into effect (October 7, 1996).

The Board notes that there has been a change in the Court's
jurisprudence concerning the initial rating of a service-connected
disorder. See Fenderson v. West, 12 Vet. App. 119 (1999). In this
matter, there is presented an "original claim" as contemplated by
Fenderson (at the time of an initial rating, separate or "staged"
ratings may be assigned for separate periods of time based on the
facts found).

An RO decision in August 1998 denied secondary service connection
for a sinus condition. There is no notice of disagreement to that
decision of record. Hence, that issue is not in appellate status.

The issue of a rating in excess of 30 percent for asbestos, from
July 29, 1996 to October 6, 1996, and to a rating in excess 60
percent thereafter, will be addressed in the remand, which follows
the order of the decision below.

- 2 - 

FINDINGS OF FACT

1. The veteran's service-connected hypertension is manifested by a
history of diastolic pressure predominantly over 100 or more, but
no more than 110, that is currently controlled by continuous
medication; the veteran's systolic pressure is not predominantly
200 or more.

2. The veteran's service-connected skin rash is characterized by
intermittent intense itching and weeping upon itching, but it does
not involve an exposed surface or extensive area, and the veteran's
pruritus is not constant.

3. The veteran's service-connected fracture of the right zygomatic
arch is not productive of any functional limitation; the area of
injury shows no tenderness with firm palpation, he has full range
of motion of his jaw, and there is no medical evidence of bone loss
or a visible scar.

4. The veteran's service-connected hearing loss is productive of
Level I hearing acuity for both ears.

5. There is no competent medical evidence of a current low back
disability or a nexus between a back disorder and any incident of
service.

CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 percent for
hypertension are not met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
4.104, Diagnostic Code 7101 (1998).

2. The schedular criteria for a rating in excess of 10 percent for
a skin rash are not met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
4.118, Diagnostic Code 7806 (1998).

3 -


3. The schedular criteria for a rating in excess of 10 percent for
a right zygomatic disorder are not met. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. 4.20, 4.119, Diagnostic Code 5299-5296, 9905
(1999).

4. The schedular criteria for a compensable evaluation for
bilateral hearing loss are not met. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.1-4.14, 4.85, 4.87, Diagnostic Code 6100 (1998).

5. The claim of entitlement to service connection for a low back
disability is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Increased Rating Claims

On the veteran's substantive appeal, dated December 1997, he
asserted that his hypertension was worse than currently evaluated
as medication had to be used to control the disease. He further
contended that his residuals of right zygomatic arch fracture has
led to his developing at least two sinus infections annually,. He
also claims that his rash continues to grow and that it doubled
since the last VA examination and that his bilateral hearing loss
merits a higher evaluation.

These are an original claims placed in appellate status by a notice
of disagreement (NOD) taking exception with the initial rating
award dated July 1997. Accordingly, his claim must be deemed "well
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 1991),
and VA has a duty to assist the veteran in the development of facts
pertinent to the claims. See Fenderson v. West, 12 Vet. App. 119
(1999), applying duty to assist under 38 U.S.C.A. 5107(a) to
initial rating claims; cf Caffrey v. Brown, 6 Vet. App. 377, 381
(1994) (increased rating claims). Under these circumstances, VA
must attempt to obtain all such medical evidence as is necessary to
evaluate the severity of the veteran's disabilities from the
effective date of service connection through the present. This
obligation was satisfied by the

4 -

examinations described below, and the Board is satisfied that all
relevant facts have been properly and sufficiently developed.

As noted in the introduction to this decision, since the veteran's
has presented original claims at the time of an initial rating as
contemplated by Fenderson, separate or "staged" ratings may be
assigned for separate periods of time based on the facts found.

Disability ratings are determined by evaluating the extent to which
the veteran's service-connected disability adversely affects his
ability to function under the ordinary conditions of daily life,
including employment, by comparing his symptomatology with the
criteria set forth in the Schedule for Rating Disabilities (rating
schedule). 38 U.S.C.A. 1155; 38 C.F.R. 3.312, 4.20, 4.114 (1998).

A. Hypertension

The veteran asserts that his service-connected hypertension is more
severely disabling than reflected by his 10 percent evaluation.

The veteran underwent a hypertension examination in March 1997. He
reported that his hypertension was originally diagnosed while
onboard ship in 1978 and was controlled by diet. At the VA
examination, the veteran reported that he: was currently medicated
with hydrochlorothiazide and lisinopril. Blood pressure was 145/85
seated, 139/74 supine and 130/86 standing. Pulses were 87 and
regular. Heart percussed at the midclavicular line. There was no
noted clubbing or edema. No venous distention was noted and
peripheral pulses were intact.

In February 1998, the veteran underwent another VA examination for
his hypertension. There he reported his inservice problems with
high blood pressure and blood pressure was found to be 138/88 on
the left and 140/94 on the right. Pulse was 82, radial pulses were
2+ bilaterally. Chest x-ray reveals the heart to be at the upper
limits of normal size and the aorta to be mildly ectatic.

5 -

The RO has assigned a 10 percent evaluation for the veteran's
hypertension under 38 C.F.R. 4.104, Diagnostic Code 7101, which,
under the criteria in effect prior to January 12, 1998, provided
that a 10 percent evaluation was warranted for hypertensive
vascular disease for which diastolic pressure is predominantly 100
or with a history or diastolic pressure predominantly 100 or more
which requires continuous medication for control; a 20 percent
evaluation was warranted where diastolic pressure is predominantly
110 or more with definite symptoms.

In the present case, the record shows that the veteran's
hypertension is more accurately reflected by a 10 percent rating.
Although his diastolic and:systolic pressures are not predominantly
100 or more, the veteran has a history of high blood pressure in
service that is now under control with medication. As such, he
falls squarely within the 10 percent disabling evaluation.

The Board also notes that the schedular criteria for evaluating
hypertension were amended, effective January 12, 1998. The criteria
pertaining to diastolic pressure are unchanged, but the new
criteria provide for a 10 percent evaluation if systolic pressure
is predominantly 160 or more, or a 20 percent evaluation if
systolic pressure is predominantly 200 or more. Since the veteran's
systolic pressure is predominantly well under 200, rating the
disability under the new criteria would not result in a change in
the evaluation.

B. Skin rash

The veteran asserts that his persistent skin rash in more severely
disabling than reflected by his 10 percent evaluation. He asserts
that the rash has spread from his legs to the bottom of his feet.
He further states that the rash has doubled in size since his last
VA examination. He also reports that he has not found any over the
counter medication to control the rash.

The veteran underwent two VA examinations in February 1998 in
connection with his claim for increased rating for the skin rash.
His skin rash was evaluated first at a Heart and Hypertension
examination. There the veteran reported that he first

- 6 -

developed the rash while serving in the engine room aboard ship in
1971. The rash abated several times after medication, but came back
every time he was@ exposed to moist head, for instance while on
ship or at his job at a nuclear power plant. He reported that the
rash continues on the right lower extremity. He also reports
intense itching with weeping only if he scratches it. The
scratching, he states, can also lead to subsequent infection. The
examiner noted that the veteran had a 5 by 5- centimeter dry, red,
mildly raised patch on the lateral aspect of the right leg just
above the ankle. There was also evidence of scratching, although
the wounds were not open. The skin was found to be very dry, dryer
that that of the left lower extremity. There was no weeping noted
on the examination and there were no other patches noted. The
veteran was diagnosed with eczema of the right lower extremity.

Later in February 1998, the veteran underwent a skin disease
examination. There, again, the veteran reported that he had a
pruritic rash that had been coming and going for the past 30 years.
The veteran was noted to have an approximately seven by seven
centimeter scaly eczematous plaque on the right lateral lower
extremity. The veteran was again diagnosed with eczema.

Three color slides, dated in February 1998, are on file. The slides
show an area of a reddish lesion or patch on the veteran's leg.

The veteran is currently rated at 10 percent disabling for the skin
rash under 38 C.F.R. 4.118, Diagnostic Code 7806. A 10 percent
evaluation is warranted where there is eczema with exfoliation,
exudation or itching if involving an exposed surface or extensive
area. A 30 percent evaluation is warranted where there is eczema
with exudation or constant itching, extensive lesions, or marked
disfigurement.

It is the decision of the Board that, while the veteran presents
with symptomatology of eczema, the 10 percent evaluation
appropriately reflects the degree of severity evident by the
relevant evidence on file. There was no notation of exudation noted
upon the most recent examinations. Further, the examiners found one
lesion on the

7 -

right leg; there is thus no evidence of extensive lesions or
disfigurement. There is no medical evidence to show that the
veteran's skin disease currently involves an exposed surface or
extensive area. While the veteran complains of intense itching, and
there is clinical evidence of excoriations indicative of pruritus,
there is no medical evidence of constant itching. In fact, the
veteran indicated upon the most recent VA skin examination in
February 1998 that his pruritic rash had been "coming and going"
for many years. Given this history and the localized nature of the
skin lesion, the Board finds that the 10 percent evaluation more
appropriately reflects the severity of the veteran's eczema.

C. Residuals of fracture of right zygomatic arch

The veteran asserts that he is entitled to an increased evaluation
for the right zygomatic disorder as he experiences pain whenever he
has an upper respiratory infection. Further, he asserts that since
his inservice accident, he has at least two sinus infections
annually and that his right zygomatic area is always effected.

A VA examination conducted in February 1998 evaluated the veteran's
right zygomatic arch. He reported that he fractured his right
zygomatic arch in 1974 when he ran into a tree while playing
softball. His treatment included surgery to reset the bone. The
veteran asserted that the sinuses around the right eye were damaged
when he hit the tree and this drainage has continued to cause pain
and excess drainage with upper respiratory infections. The examiner
noted that there was no tenderness with firm palpation of the right
cheekbone or the orbit around the right eye. The veteran had full
range of motion of his jaw. There was also no scar visible at that
examination. The diagnosis was residuals of right zygomatic
fracture.

The veteran's residuals of fracture of the right zygomatic temporal
process has been rated by analogy under 38 C.F.R. 4.73, Diagnostic
Code 5299-5296 for a loss of part of the skull, both inner and
outer tables. A 10 percent evaluation is warranted where there is
a loss of the part of the skull without brain hernia, area smaller
than the size of a 25-cent piece or 0.716 inches squared. A 30
percent evaluation is

8 -

warranted where there is a loss of the part of the skull without
brain hernia, area intermediate.

The veteran's residuals of a fracture of the right zygomatic arch
have been rated as 10 percent disabling under this diagnostic code.
There is no evidence that the veteran has a brain hernia. It is
apparent that the fracture, sustained in 1974, has healed without
residual disability as there is no medical evidence of an), current
functional limitation or bone loss. A recent VA examination showed
that the area was not tender to palpation and range of motion of
the jaw was normal. (See 38 C.F.R. 4.150, Diagnostic code 9905.)
There is no basis for granting a rating in excess of 10 percent.

The Board has considered the veteran's contention that his
residuals of right zygomatic arch fracture has led to his
developing at least two sinus infections annually. An RO decision
in August 1998 denied secondary service connection for a sinus
condition and there is no notice of disagreement to that decision
of record. Hence, that issue is not in appellate status.

D. Entitlement to an increased evaluation for hearing loss

When the veteran perfected his appeal in December 1997, he asserted
that the noncompensable evaluation assigned for his bilateral
hearing loss did not adequately reflect the severity of his
impairment. He asserts that his last audiological examination had
been given by a medical student who thought that the veteran should
be seen by a doctor.

The veteran was afforded a VA audiological evaluation in March
1997. Pure tone thresholds, in decibels, were as follows:

HERTZ 
          500   1000  2000   3000   4000 
RIGHT      25     15    15     55     55 
LEFT       30      15   20     75     85

9 -

Speech audiometry revealed speech recognition ability of 94 percent
in the right ear and of 94 percent in the left ear.               

Evaluations for bilateral hearing loss range from noncompensable to
100 percent based on organic impairment of hearing acuity as
measured by the results of controlled speech discrimination tests
together with the average hearing,, threshold levels as measured by
pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000,
and 4,000 cycles per second. To evaluate the degree of disability
from left ear hearing loss, the rating schedule establishes 11
auditory acuity levels, designated from level I for slightly
impaired hearing acuity through level XI for profound deafness.
Further, "disability ratings for hearing impairment are derived by
a mechanical application of the rating schedule to the numeric
designations assigned after audiometric evaluations are rendered."
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying the criteria found in 38 C.F.R. 4.87 at Table VI to the
veteran's examinations results yields a numerical designation of I
for the right ear (between 0 and 41 average puretone decibel
hearing loss, with between 92 and 100 percent speech
discrimination). The examination yields a numerical designation of
I for the left ear as well (between 42 and 49 average puretone
decibel hearing loss, with between 92 and 100 percent speech
discrimination). Entering the category designations for each ear
into Table VII results in a noncompensable disability evaluation
under Diagnostic Code 6100. Accordingly, the Board can only
conclude that the veteran's bilateral hearing loss was properly
assigned a noncompensable evaluation under Diagnostic Code 6100;
hence, an increased evaluation is not warranted.

The potential application of various provisions of Title 38 of the
Code of Federal Regulations (1998) have been considered but the
record does not present such "an exceptional or unusual disability
picture as to render impractical the application of the regular
rating schedule standards." 38 C.F.R. 3.321(b)(1)(1998). In this
regard, the Board finds that there has been no showing by the
veteran that his

10-

service-connected disorders have resulted in marked interference
with employment or necessitated frequent periods of
hospitalization. He has not, further, been found unemployable.
Under these circumstances, the Board finds that the veteran has not
demonstrated marked interference with employment so as to render
impractical the application of the regular rating schedule
standards. In the absence of such factors, the Board finds that
criteria for submission for assignment of an extraschedular rating
pursuant to 38 C.F.R. 3.321(b)(1) are not met. See Bagwell v.
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218,
227 (1995).

II. Entitlement to service connection for a low back disability

The veteran has claimed entitlement to service connection for a low
back disability. In order to establish service connection for a
claimed disability, the facts, as shown by the evidence, must
demonstrate that a particular disease or injury resulting in
current disability was incurred during active service or, if
preexisting active service, was aggravated therein. 38 U.S.C.A. 
1110 (West 1991). In making a claim for service connection,
however, the veteran has the initial burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. 38 U.S.C.A. 5107(a). A well-
grounded claim is "a plausible claim, one which is meritorious on
its own or capable of substantiation." See Murphy v. Derwinski, 1
Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for service
connection to be well grounded. First, there must be competent
evidence of a current disability (a medical diagnosis). Second,
there must be evidence of incurrence or aggravation of a disease or
injury in service, as shown through lay or medical evidence.
Lastly, there must be evidence of a nexus or relationship between
the in-service, injury or disease and the current disorder, as
shown through medical evidence. Unless the claimant meets his
burden of establishing a well-grounded claim, VA has no duty to
assist the claimant in developing his claim. See Epps v. Gober, 126
F.31d 1464, 1467-1469 (1997).

The veteran's service medical records reveal that the veteran
complained of back pain on several occasions while in service. In
February 1968 and September 1976, the veteran complained and was
diagnosed with back pain in the thoracic region. In July 1982 he
complained of back pain and was diagnosed with musculoskeletal
chest pain. On his examination in June 1984, the veteran was
diagnosed with minor lumbosacral muscle spasm.

Post service medical records consist of a VA examination conducted
in April 1997 and VA outpatient treatment records from March 1985
to September 1995. In April 1997, the veteran underwent a VA Spine
examination. The veteran reported a history of a thoracic spine
disorder. The examiner noted that the veteran was moderately
overweight with full strength in the upper and lower extremities.
Reflexes were grade 2 throughout and plantar responses were down
going. The sensory examination was symmetric in the upper and lower
extremities as well as the thoracic region anteriorly and
posteriorly. There was pain at percussion at approximately the T4-5
region. The examiner found no postural abnormalities, no fixed
deformities, and normal musculature of the back. The range of
motion for the lumbar back was 90 degrees forward flexion, 20
degrees backward extension, 20 degrees left lateral flexion, 20
degrees right lateral flexion, 40 degrees rotation to the left, and
30 degrees rotation to the right. There was no objective evidence
of pain and no evidence of neurological involvement at the time of
the examination. The assessment was intermittent exacerbations of
thoracic pain.

The outpatient treatment records contain no complaint, treatment,
or diagnosis of any lumbar back pain.

The Board notes that the veteran does not have a currently
diagnosed low back disorder. He has been diagnosed with mid-back or
thoracic pain only. The examiner in April 1997 reviewed the
veteran's lumbar spine and did not diagnose a lumbar spine
disorder. In the absence of a medically diagnosed disorder, service
connection cannot be established. Even were the Board to assume
that the veteran does indeed have a current low back disorder, the
Board also notes that the veteran has not submitted competent
medical evidence to link a back disorder to his period

12 -

of service. The Board notes that where the issue is one of medical
diagnosis or causation, only those with specialized medical
knowledge, training, or experience are competent to provide
evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).
Since the record does not indicate that the veteran possesses the
medical training;and expertise necessary to render a cause or
diagnosis of his low back disorder, his lay statements alone cannot
serve as a sufficient predicate upon which to find his claim for
service connection to be well grounded. See Heuer v. Brown, 7 Vet.
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93
(1993)).

Finally, the Board is unaware of any information in this matter
that would put VA on notice that any additional relevant evidence
may exist that, if obtained, would well ground the veteran's claim.
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). The Board also
views the above discussion as sufficient to inform the veteran of
the elements necessary to present a well-grounded claim for the
benefit sought, and the reasons why the current claim has been
denied. Id.

III. Conclusion

In conclusion, the Board notes that the evidence does not establish
the entitlement to a higher disability evaluation for hypertension,
skin rash, residuals of fracture of the right zygomatic arch or
bilateral hearing loss. Further, the evidence does not establish
entitlement to service connection for a low back disorder. As such,
the Board must deny all the claims put forth in this appeal.

ORDER

Entitlement to a rating in excess of 10 percent for hypertension is
denied.

Entitlement to a rating in excess of 10 percent for a skin rash is
denied.

- 13 -

Entitlement to a rating in excess of 10 percent for residuals of
right zygomatic arch fracture is denied.

Entitlement to a rating in excess of 10 percent for bilateral
hearing loss is denied.

Entitlement to service connection for low back pain is denied.

REMAND

The Board notes that the schedular criteria for evaluation of
diseases of the respiratory system were revised, effective October
7, 1996. Where a law or a regulation changes after a claim has been
filed or reopened, but before the administrative judicial process
has been concluded, the version most favorable to an appellant
applies unless Congress provided otherwise or permitted the
Secretary to do otherwise and the Secretary does so. Marcoux v.
Brown, 9 Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. App. 384
(1993); Karnas v. Derwinki. 1 Vet. App. 308 (1991). Thus, the
increased rating claim must be evaluated under both the old and new
criteria to determine which version is most favorable to the
veteran.

Under the rating criteria in effect prior to October 7, 1996, there
was no diagnostic code specifically for asbestosis; during the
period of time in question, the veteran's asbestosis would be more
appropriately rated by analogy to silicosis under DC 6801 of the
Rating Schedule. Under DC 6801, a 30 percent evaluation requires
moderate symptoms with considerable pulmonary fibrosis and moderate
dyspnea on slight exertion, which is confirmed by pulmonary
function tests. A 60 percent rating requires severe symptoms with
extensive fibrosis and severe dyspnea oil slight exertion with a
corresponding ventilatory deficit confirmed by pulmonary function
tests and with a marked impairment of health. 38 C.F.R. Part 4, DC
6801 as in effect prior to October 7, 1996.

Under the rating criteria in effect since October 7, 1996, the
veteran's asbestos related pleural disease has been rated at 60
percent disabling under 38 C.F.R.

- 14 -

4.97, Diagnostic Code 6833. This code, for asbestosis, provides
that a 60 percent evaluation is warranted with a FVC of 50- to 64-
percent predicted, or DLCO (SB) of 40- to 55-percent predicted, or;
maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption
with cardiorespiratory limitation. A 100 percent evaluation is
warranted with FVC less that 50-percent predicted, or DLCO (SB)
less than 40 percent predicted; or maximum exercise capacity less
than 15 ml/kg/min oxygen consumption with cardiorespiratory
limitation, or; cor pulmonale or pulmonary hypertension, or;
requires outpatient oxygen therapy.

In reviewing the record, the Board finds that the RO has not
considered the old rating criteria for respiratory disorders. As
such, the veteran is entitled to consideration under the old and
new regulations, applying the criteria most favorable to him.
Karnas, supra.

1. The RO should take any necessary preliminary action and
readjudicate the issue of entitlement to a rating in excess of 30
percent for asbestos, from July 29, 1996 to October 6, 1996, and to
a rating in excess 60 percent thereafter, considering the criteria
in effect prior to October 7, 1996, the RO should consider rating
the veteran's asbestosis by analogy to silicosis under DC 6801, as
well as the revised criteria pertaining to respiratory disorders,
rating the veteran under the criteria most favorable to him.

2. If the benefit sought is not granted, the veteran and his
representative should be provided with an appropriate Supplemental
Statement of the Case, which includes the criteria for rating his
respiratory disorder in effect prior to October 7, 1996. After
allowing the veteran appropriate time to respond, the case should
be returned to the Board for further appellate review, if otherwise
in order.

15 -

By this remand, the Board intimates no opinion as to the final
outcome warranted. No action is required of the veteran until he is
notified by the RO. The veteran is free to submit additional
argument or evidence while this issue is in remand status.

R.F. WILLIAMS 
Member, Board of Veterans' Appeals

